EXHIBIT 10.23
[HMS Letterhead]
March 22, 2007
Ms. Maria Perrin
Dear Maria:
We are pleased to extend this offer of employment for the position of Senior
Vice President, Government Relations of Health Management Systems, Inc.,
reporting directly to the President and Chief Operating Officer, with the duties
and responsibilities discussed with you during the interview process. This
position will be based in our New York office, but we acknowledge that you will
be traveling 70-90% of the time and establishing a home office in Florida. The
following describes the terms and conditions of your employment.

  1.   Start Date: We look forward to a start date of April 30th, 2007.     2.  
Base Salary: This position offers a biweekly gross salary of $7,692.31, which is
the equivalent of $200,000.00 on an annual basis.     3.   Sign-on Bonus: You
will be paid a sign-on bonus of $30,000.00 in June 2007. Should you voluntarily
resign for any reason within the first 12 months of employment, you will be
required to reimburse HMS the full amount.     4.   Performance Bonus: You will
be eligible for an annual performance bonus, with a target bonus of 50% of base
salary, prorated for the portion of the year for which you are an employee. For
2007, you will receive not less than 50% of the prorated target bonus.
Performance bonus awards for subsequent years will not be guaranteed, as they
are based on individual, departmental, and over business performance during the
calendar year.     5.   Paid Time Off: You will accrue vacation at the rate of
13.33 hours per month (an annualized 4 weeks per year). In addition to the
company holidays and accrued vacation time, employees are granted personal time
which is earned at the rate of 4 hours for each completed quarter. All paid time
off is granted in hours, but must be used in full or half day increments.
Employees are not eligible for paid time off during the first three months of
employment, and paid time off does not carry-over at the end of the year.     6.
  Other Benefits:You will be eligible for participation in our health insurance
and other benefit plans in accordance with the rules of eligibility currently in
effect. If you have any benefits related questions you may contact Anette White,
Benefits Manager, at (212) 857-5459.     7.   Equity Participation: Subject to
prior approval of the Compensation Committee of the HMS Holdings Corp. Board of
Directors, you will be granted 50,000 options to purchase HMSY common stock at a
strike price to be determined as the average of the high and low price HMSY

 



--------------------------------------------------------------------------------



 



    on your start date. The option will vest as follows: one fourth of the
options will vest on each anniversary of your hire in 2008, 2009, and 2010, and
one fourth will vest on the fourth anniversary on 2011.     8.  
Performance/Salary Reviews:Your performance will be reviewed at the end of the
year. Employee salaries are reviewed at year-end, with salary increases, if
merited, effective in the month of January.     9.   Conditions of Employment:
All offers of employment are contingent upon receipt of employment application,
satisfactory professional references, and criminal background checks. All new
hires are required to sign a Non-Solicitation Agreement, crafted so that HMS
protects its most important assets, clients, employees, trade secrets, and
proprietary software, as well as a Corporate Compliance Agreement, and Employee
Handbook Acknowledgement. HMS is required the legal status of all employees;
therefore, on your first say of employment, it is imperative that you provide
documentation proving both authorization to work and identity.     10.  
Involuntary Termination: In the event of an involuntary termination, the Company
will pay six months of salary and medical/dental benefit continuation, provided
you sign the standard Separation Agreement and General Release.     11.  
Employment at Will: We greatly look forward to having you join our company,
however we recognize that you retain the option, as does the company, of ending
your employment with the company at any time, with or without notice and with or
without cause. As such, your employment with the company is at will and neither
this letter nor any other oral or written representations may be considered a
contract for any specified period of time.     12.   Relocation Expenses: HMS to
cover relocation expenses to move household goods, vehicles, and family members
to east coast location.

     We believe that HMS Holdings Corp. is an outstanding organization with
dedicated, capable staff. Today, when healthcare programs are under more fiscal
pressure than ever before, our work is critical. We are enthusiastic about your
participation as an important member of the team. If you have any questions
prior to your start date, feel free to email me or call me. Otherwise, please
sign and return an executed copy of this letter along with a completed
application and current resume to me to confirm your acceptance of the terms and
conditions of employment.
 Sincerely,
 /s/ William C. Lucia
 William C. Lucia
 President and Chief Operating Officer
 HMS Holdings Corp.

 



--------------------------------------------------------------------------------



 



AGREED TO AND ACCEPTED:

     
/s/ Maria Perrin
 
Maria Perrin
   
 
   
3/28/07
 
   
Date
   

 